In this case counsel for appellant here filed an able motion for rehearing in which they reassert with great vigor all the propositions contained in their brief originally filed in the case. Especial complaint is made, however, that we ignored and overruled without discussion appellant's assignment of error complaining of the refusal of the trial court to give his special charge upon the subject of accomplices' testimony, and we are referred to the case of Steele v. State, 19 Texas Crim. App. 425. In that case Judge Willson, who delivered the opinion of the court says: "It is insisted by defendant that these witnesses are accomplices in the offense committed by defendant, if any offense was committed, and that a conviction had upon their uncorroborated testimony can not be sustained. We are strongly inclined to agree with counsel for the defendant as to the status of these witnesses. We can see no good reason why they should not be regarded as accomplices in the sale of the liquor, they being employed to procure such sale, and their energy and cunning being bought and paid for to accomplish that purpose." This opinion was rendered on November 25, 1885. After the rendition of this decision and on March 30, 1887, the Legislature of this State passed a law as follows:
"When the sale of intoxicating liquor has been prohibited in any county, justice precinct, city or town, the repeal of such prohibition shall not exempt from punishment any person who may have offended against *Page 156 
any of the provisions of the law while it was in force, and the fact that a person purchases intoxicating liquor from any one who sells it in violation of the provisions of this chapter shall not constitute such person an accomplice."
There is no merit in appellant's contention that the witness against him was an accomplice under our law. The other matters have received careful consideration and we are content to rest their decision on the original opinion. The motion for rehearing is denied.
Rehearing denied.